On Application for Rehearing.
PER CURIAM.
We discover that the motion filed in this case, to dismiss the appeal, is based on grounds that are not at all appropriate to this appeal, but are appropriate to the appeal in the case bearing the same title, No. 22721 of the docket of this court. 78 South. -.2 And we discover, also, that the motion filed in the case No. 22721 is based upon grounds that are not at all appropriate to that case, but are appropriate to the appeal in this case, No. 22720. We assume that the motions were placed in the records to which they were appropriate, respectively, and not in the cases bearing the numbers corresponding with the motions, respectively. Each motion, being appropriate to the case in which it was found, was considered as having been filed in that case, the error in the number given in the indorsement and in the title of each motion being overlooked.
Although the motion to dismiss the appeal in this case — that is, the motion bearing the number 22720 — is based upon grounds that are not at all appropriate to the case and are untenable, we find no reason for changing the decree transferring the case to the court of appeal, because we could and should have transferred the case to the court of appeal on our own motion, on the ground that the amount in contest does not exceed $2,000.
■ The application for rehearing is therefore refused.

 143 La. —.